Citation Nr: 1503447	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-27 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with spondylosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing has been associated with the claims file. 

In October 2014, the Board remanded the Veteran's claim for additional development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of service connection for chronic obstructive pulmonary disease, congestive heart failure, sleep apnea, erectile dysfunction, and diabetes mellitus type II have been raised by the record in a November 2014 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The RO last considered the Veteran's appeal in a December 2014 supplemental statement of the case.  Since that time, additional evidence, without a waiver of RO consideration, has been received that is relevant to the issue addressed herein.  Specifically, this evidence includes private treatment records dated from June 2014 to November 2014 that reflect treatment for the low back disability.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Electronically associate any pertinent and outstanding VA medical records with the record dated since October 2014.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Then readjudicate the claim, with consideration of all evidence in the claims file, to include evidence received since issuance of the most recent supplemental statement of the case in December 2014.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond.  Thereafter, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







